DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on August 18, 2022. Claims 1-4, 6, 8-12, and 14-20 are pending in the application and are being examined herein.
Status of Objections and Rejections
The objection to the claims is withdrawn in view of Applicant’s amendment.
The rejection of claims 9-12 and 14-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment.
The rejection of claims 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 19 recites the limitation “a value of the current…provided by the reference electrode” in lines 18-19 of the claim. The specification does not contain support for the current being provided by the reference electrode. Instead, the specification discloses that the current is provided by the counter electrode (see para. [0018], [0026], [0031], [0041], [0049] of the instant US PGPub). The specification also discloses that the reference electrode does not pass any current (see para. [0027] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action. Claim 20 is rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gronowski (DE 19518239 A1) (references herein made with respect to English Machine Translation) and further in view of Huo et al. (US 2020/0110052 A1), as evidenced by Applicant’s specification with respect to claims 1 and 4.
Regarding claim 1, Gronowski teaches a concentration measuring device (a device for measuring a concentration in aqueous media, para. [0001]) comprising:
a first portion comprising a reference electrode (an upper section comprising a silver/silver chloride reference electrode 1, Drawing, para. [0021]); and
a second portion adjacent to the first portion (a lower section adjacent to the upper section, Drawing, para. [0020], [0022]), the second portion comprising:
a measuring electrode, comprising a surface area (the lower section comprising a measuring electrode 7 which comprises a surface area, Drawing, para. [0020]); and
a counter electrode (the lower section is formed by a cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]; Examiner interprets the protruding part of the stainless steel counter electrode 5 to read on the counter electrode).
The limitations “chloride concentration measuring,” “hold a reference solution,” “contact the reference solution,” “receive sample water at a flow rate which 1s determined from sensed flow amounts of the sample water over time,” “contact the sample water,” “provide a value of a current produced in the sample water,” “a constant voltage is controlled to be maintained, in a target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode, such that: the value of the current provided by the counter electrode represents no current in an absence of chloride ions in the sample water; and the value of the current, produced in the sample water, is linearly proportional to an amount of the chloride ions in the sample water,” “reacts with the chloride ions and produces the current when the constant voltage is applied and the chloride ions are present in the sample water,” and “a chloride concentration of the sample water is determined according to the value of the current, a temperature of the sample water, and the flow rate of the sample water” are intended use and functional limitations. Examiner notes that “reference solution” and “sample water” are not positively recited elements of the claim, and therefore, are not elements of the claimed concentration measuring device. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Gronowski teaches the device for measuring a concentration in aqueous media (para. [0001]), the concentration being of dissolved hydrogen (para. [0001)). Gronowski fails to teach a chloride concentration measuring device. However, Huo teaches an electrochemical sensor for measuring a medium (abstract) like that of Gronowski. Huo teaches an amperometric sensor 100 comprising a chlorided silver measuring electrode 121 and a chlorided silver reference electrode 107 (Fig. 2, para. [0030]-[0034]), the amperometric sensor 100 measuring a concentration of chloride in the medium 113 based on a current flow between the reference electrode 107 and the measuring electrode 121 (Fig. 2, para. [0030], [0032], [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the measuring electrode of Gronowski with the chlorided silver measuring electrode of Huo in order to yield the predictable result of measuring a concentration of a target analyte in a medium based on a current (Huo, Fig. 2, para. [0032], [0036]). MPEP § 2143(I)(B). Therefore, the device of Modified Gronowski is capable of the recitation “chloride concentration measuring.”
Examiner further notes that Modified Gronowski teaches that the upper section is filled with an electrolyte (Drawing, para. [0021]), so the upper section is capable of the recitation “hold a reference solution.” Modified Gronowski also teaches that the reference electrode 1 is inserted into the electrolyte (Drawing, para. [0021]), so the reference electrode is capable of the recitation “contact the reference solution.” Modified Gronowski also teaches that the lower section receives the material to be measured in the aqueous media by flowing through a pipe 17 at a flow rate determined by a flow meter 8 (Drawing, para. [0017], [0020], [0022]-[0024], [0029]), so the lower section is capable of the recitation “receive sample water at a flow rate which is determined from sensed flow amounts of the sample water over time.” Modified Gronowski also teaches that the measuring electrode which has a surface area is inserted in the lower section (Gronowski, Drawing, para. [0020], Huo, Fig. 2, para. [0033], see modification supra), so the surface area of the measuring electrode is capable of the recitation “contact the sample water.” Modified Gronowski also teaches that the counter electrode 5 is part of the 3-electrode measuring system and that an electrical current occurs in the measuring cell (para. [0005], [0010], [0023], [0026]), so the counter electrode is capable of the recitation “provide a value of a current produced in the sample water.” Modified Gronowski also teaches that the potential of the measuring electrode is regulated to a constant value with the reference electrode during the measurements (Drawing, para. [0005], [0024]), and that an electric current is produced across the measuring electrode and the counter electrode, the electric current being proportional to the concentration of chloride in the material to be measured, wherein the relationship between the concentration and electric current is viewed as linear within wide limits (Gronowski, Drawing, para. [0005], [0010], [0023], [0026]-[0027], Huo, Fig. 2, para. [0036], see modification supra), so the device is capable of the recitation “a constant voltage is controlled to be maintained, in a target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode, such that: the value of the current provided by the counter electrode represents no current in an absence of chloride ions in the sample water; and the value of the current, produced in the sample water, is linearly proportional to an amount of the chloride ions in the sample water.” Modified Gronowski also teaches wherein the measuring electrode comprises a material (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra; Applicant’s instant specification lists silver chloride as a material that reacts with chlorides in the sample water such that a measurable current is produced when a constant voltage is applied, see para. [0022], [0026], [0029], [0040] of the instant specification), so the chlorided silver of the measuring electrode is capable of the recitation “reacts with the chloride ions and produces the current when the constant voltage is applied and the chloride ions are present in the sample water.” Modified Gronowski also teaches that a chloride concentration of the aqueous media is determined based on the current produced when the surface area of the chlorided silver measuring electrode is inserted in the aqueous media, temperature dependencies of the current measurement signal, and flow dependencies of the current measurement signal (Gronowski, Drawing, para. [0017], [0023 ]-[0024], [0026], [0028]-[0030], Huo, Fig. 2, para. [0036], see modification supra), so the device is capable of the recitation “a chloride concentration of the sample water is determined according to the value of the current, a temperature of the sample water, and the flow rate of the sample water.”
Regarding claim 2, Modified Gronowski teaches wherein the second portion comprises a wall formed of a conductive material and the counter electrode is electrically coupled to the wall (the lower section is formed by the cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]; Examiner interprets the hollow cylindrical part of the stainless steel counter electrode 5 to read on the conductive wall, and the protruding part of the stainless steel counter electrode 5 to read on the counter electrode electrically coupled to the wall, see Drawing).
Regarding claim 3, Modified Gronowski teaches wherein the second portion further comprises a temperature sensor (the lower section comprises a temperature sensor 6, Drawing, para. [0020], [0030]).
The limitation “sense the temperature of the sample water in the second portion” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAT 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the temperature sensor 6 detects temperature dependencies of the measurement signal (Drawing, para. [0030]), so the temperature sensor is capable of the recitation “sense the temperature of the water in the second portion.”
Regarding claim 4, Modified Gronowski teaches wherein the reference solution comprises material (the electrolyte may be a potassium chloride solution, Drawing, para. [0021]).
The limitation “allows the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the reference electrode 1 is a silver/silver chloride electrode and that the electrolyte is a potassium chloride solution (Drawing, para. [0021]; Applicant’s instant specification lists a chloride solution as a material that allows the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current, see para. [0027] of the instant specification), so the potassium chloride solution is capable of the recitation “allows the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current.”
Regarding claim 8, Modified Gronowski teaches a diaphragm extending between the reference solution in the first portion and the second portion (a diaphragm 4 separates the electrolyte in the upper section from the lower section, Drawing, para. [0022]).
The limitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the diaphragm 4 separates the electrolyte in the upper section from the aqueous media in the lower section (Drawing, para. [0022]), and that the potential of the measuring electrode can be regulated to a constant value with the reference electrode via the diaphragm 4 (Drawing, para. [0024]), so the diaphragm is capable of the recitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution.”
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gronowski in view of Huo as applied to claim 1 above, and further in view of Battaglia et al. (US 4,199,412 A), as evidenced by Applicant’s specification with respect to claim 6.
Regarding claim 6, Modified Gronowski teaches the measuring electrode (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra). Modified Gronowski fails to teach wherein a protective material comprising of an electrochemically inert, hydrophobic plastic is disposed on the surface of the measuring electrode. However, Battaglia teaches a halide ion-sensitive device (abstract) like that of Modified Gronowski. Battaglia teaches a chloride ion-sensitive silver/silver chloride electrode coated with a cellulose acetate overlayer (Fig. 1, col. 2, lns. 28-35, col. 4, lns. 45-63, col. 6, lns. 27-29). As evidenced by Applicant’s specification, an electrochemically inert, hydrophobic elastic is acetate (see para. [0029] of the instant US PGPub). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chlorided silver measuring electrode of Modified Gronowski to be coated with a cellulose acetate overlayer as taught by Battaglia because it reduces interference by other materials in the solution and provides physical protection against abrasion of fragile silver halide layers (Battaglia, col. 5, lns. 35-47, col. 6, lns. 27-49).
Claims 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gronowski (DE 19518239 A1) (references herein made with respect to English Machine Translation) and further in view of Huo et al. (US 2020/0110052 A1) and further in view of Blanke (US 4,230,554 A), as evidenced by Applicant’s specification with respect to claims 9, 15-16, and 19.
Regarding claim 9, Gronowski teaches an apparatus (a flow apparatus, Drawing, para. [0019]-[0020]), the apparatus comprising:
a concentration measuring device (a measuring cell for measuring a concentration in aqueous media, para. [0001], [0020]) comprising:
a first portion comprising a reference electrode (an upper section comprising a silver/silver chloride reference electrode 1, Drawing, para. [0021]); and
a second portion adjacent to the first portion (a lower section adjacent to the upper section, Drawing, para. [0020], [0022]), the second portion comprising:
a measuring electrode having a surface area (the lower section comprising a measuring electrode 7 which comprises a surface area, Drawing, para. [0020]); and
a counter electrode (the lower section is formed by a cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]; Examiner interprets the protruding part of the stainless steel counter electrode 5 to read on the counter electrode);
a power supply (a potentiostat, para. [0024]); and
a processor (an electronic circuit, para. [0028]).
The limitations “for determining water chloride concentration,” “chloride concentration measuring,” “hold a reference solution,” “contact the reference solution,” “receive sample water at a flow rate determined from sensed flow amounts of the sample water over time,” “contact the sample water,” “reacts with chloride ions and produces a current when a constant voltage is applied and the chloride ions are present in the sample water,” and “provide a value of the current produced in the sample water” are intended use and functional limitations. Examiner notes that “reference solution” and “sample water” are not positively recited elements of the claim, and therefore, are not elements of the claimed concentration measuring device. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Gronowski teaches the flow apparatus comprising the measuring cell for measuring a concentration in aqueous media (para. [0001], [0019]-[0020]), the concentration being of dissolved hydrogen (para. [0001]). Gronowski fails to teach that the apparatus is for determining water chloride concentration, and that the apparatus comprises a chloride concentration measuring device. However, Huo teaches an electrochemical sensor for measuring a medium (abstract) like that of Gronowski. Huo teaches an amperometric sensor 100 comprising a chlorided silver measuring electrode 121 and a chlorided silver reference electrode 107 (Fig. 2, para. [0030]-[0034]), the amperometric sensor 100 measuring a concentration of chloride in the medium 113 based on a current flow between the reference electrode 107 and the measuring electrode 121 (Fig. 2, para. [0030], [0032], [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the measuring electrode of Gronowski with the chlorided silver measuring electrode of Huo in order to yield the predictable result of measuring a concentration of a target analyte in a medium based on a current (Huo, Fig. 2, para. [0032], [0036]). MPEP § 2143(I)(B). Therefore, the flow apparatus of Modified Gronowski is capable of the recitation “for determining water chloride concentration,” and the measuring cell of Modified Gronowski is capable of the recitation “chloride concentration measuring.”
Examiner further notes that Modified Gronowski teaches that the upper section is filled with an electrolyte (Drawing, para. [0021]), so the upper section is capable of the recitation “hold a reference solution.” Modified Gronowski also teaches that the reference electrode 1 is inserted into the electrolyte (Drawing, para. [0021]), so the reference electrode is capable of the recitation “contact the reference solution.” Modified Gronowski also teaches that the lower section receives the material to be measured in the aqueous media by flowing through a pipe 17 at a flow rate determined by a flow meter 8 (Drawing, para. [0017], [0020], [0022]-[0024], [0029]), so the lower section is capable of the recitation “receive sample water at a flow rate determined from sensed flow amounts of the sample water over time.” Modified Gronowski also teaches that the measuring electrode which has a surface area is inserted in the lower section (Gronowski, Drawing, para. [0020], Huo, Fig. 2, para. [0033], see modification supra), so the surface area of the measuring electrode is capable of the recitation “contact the sample water.” Modified Gronowski also teaches wherein the measuring electrode comprises a material (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra; Applicant’s instant specification lists silver chloride as a material that reacts with chlorides in the sample water such that a measurable current is produced when a constant voltage is applied, see para. [0022], [0026], [0029], [0040] of the instant specification), so the chlorided silver of the measuring electrode is capable of the recitation “reacts with the chloride ions and produces a constant current when a voltage is applied and the chloride ions are present in the sample water.” Modified Gronowski also teaches that the counter electrode 5 is part of the 3-electrode measuring system and that an electrical current occurs in the measuring cell (para. [0005], [0010], [0023], [0026]), so the counter electrode is capable of the recitation “provide a value of the current produced in the sample water.”
Modified Gronowski teaches that the processor is configured to control the power supply to maintain the voltage across the reference electrode and the measuring electrode (the electronic circuit is electrically coupled to the measuring cell which is electrically coupled to the potentiostat, and the potential of the measuring electrode is regulated to a constant value with the reference electrode by means of the potentiostat during the measurements, Drawing, para. [0005], [0023]-[0024], [0026], [0028]). Modified Gronowski is silent with respect to the value of the constant voltage, and therefore fails to teach wherein the processor is configured to control the power supply to maintain the constant voltage in a target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode.
Blanke teaches an apparatus for measuring chloride in samples including electrodes for amperometry (abstract). Blanke teaches that a voltage of 100 mv is applied across amperometric electrodes, and a current is measured which is a measure of the sample chloride concentration (col. 3, lns. 28-30, 57-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the constant voltage of Modified Gronowski to be around 100 mV as taught by Blanke in order to yield the predictable result of determining chloride concentration based on the current generated when applying the constant voltage (Blanke, col. 3, lns. 28-30, 57-60). It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the constant voltage disclosed by Modified Gronowski serves the purpose of generating a current when applying the constant voltage to determine chloride concentration. Thus, it is obvious to have a constant voltage that is in a range of 130 mV to 250 mV because such voltage, although not explicitly disclosed by Modified Gronowski, would serve the same purpose and provide the same properties as the 100 mV constant voltage that is disclosed by Modified Gronowski.
Modified Gronowski teaches that the value of the current, produced in the sample water in response to the constant voltage, is linearly proportional to an amount of the chloride ions in the sample water (an electric current is produced across the measuring electrode and the counter electrode in response to the constant voltage, the electric current being proportional to the concentration of chloride in the material to be measured, wherein the relationship between the concentration and electric current is viewed as linear within wide limits, Gronowski, Drawing, para. [0005], [0010], [0023]-[0024], [0026]-[0027], Huo, Fig. 2, para. [0036], see modifications supra); and
the value of the current provided by the counter electrode represents no current in an absence of the chloride ions in the sample water (since the electric current is linearly proportional to the concentration of chloride in the material to be measured and the size of the electric current depends on the concentration of chloride in the material to be measured, Examiner interprets there to be no current produced in the absence of chloride ions, Gronowski, Drawing, para. [0023]-[0024], [0026]-[0027], Huo, Fig. 2, para. [0036], see modification supra).
Modified Gronowski teaches that the processor is configured to determine a chloride concentration of the sample water based on the value of the current, a temperature of the sample water, and the determined flow rate (the electronic circuit converts the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0026] & [0028], Huo, Fig. 2, para. [0036], see modification supra; the electronic circuit is connected to a temperature sensor 6 such that temperature dependencies of the current measurement signal can be detected and compensated if necessary for converting the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0026], [0028], [0030], Huo, Fig. 2, para. [0036], see modification supra; the electronic circuit is connected to the flow meter 8 such that flow dependencies of the current measurement signal can be compensated for converting the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0017], [0028]-[0030], Huo, Fig. 2, para. [0036], see modification supra; the chloride concentration of the aqueous media is determined based on the current produced when the surface area of the chlorided silver measuring electrode is inserted in the aqueous media, temperature dependencies of the current measurement signal, and flow dependencies of the current measurement signal, Gronowski, Drawing, para. [0017], [0023]-[0024], [0026], [0028]-[0030], Huo, Fig. 2, para. [0036], see modification supra).
Regarding claim 10, Modified Gronowski teaches a temperature sensor coupled to the second portion (a temperature sensor 6 is attached to the lower section, Drawing, para. [0030]),
wherein the processor is further configured to determine the chloride concentration of the sample water based on the sensed temperature (the electronic circuit is connected to a temperature sensor 6 such that temperature dependencies of the current measurement signal can be detected and compensated if necessary for converting the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0026], [0028], [0030], Huo, Fig. 2, para. [0036], see modification supra).
The limitation “sense the temperature of the sample water in the second portion” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the temperature sensor 6 detects temperature dependencies of the measurement signal (Drawing, para. [0030]), so the temperature sensor is capable of the recitation “sense the temperature of the sample water in the second portion.”
Regarding claim 11, Modified Gronowski teaches a temperature sensor disposed along a sample water pathway (a temperature sensor 6 is attached to the lower section which includes a pathway for the aqueous media, Drawing, para. [0030], so Examiner interprets the temperature sensor 6 to be disposed along the pathway for the aqueous media), and
wherein the processor is further configured to determine the chloride concentration of the sample water based on the sensed temperature (the electronic circuit is connected to a temperature sensor 6 such that temperature dependencies of the current measurement signal can be detected and compensated if necessary for converting the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0026], [0028], [0030], Huo, Fig. 2, para. [0036], see modification supra).
The limitation “sense the temperature of the sample water in the second portion” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the temperature sensor 6 detects temperature dependencies of the measurement signal (Drawing, para. [0030]), so the temperature sensor is capable of the recitation “sense the temperature of the sample water in the second portion.”
Regarding claim 12, Modified Gronowski teaches a flow meter coupled to a sample water inlet of the chloride concentration measuring device (a flow meter 8 is coupled to an inlet of the measuring cell via the pipe 17, Drawing, para. [0020], [0029]),
wherein the processor is further configured to: calculate the flow rate of the sample water from the flow amounts sensed over time (the electronic circuit is coupled to the flow meter 8 and detects the flow rate of the aqueous media, Drawing, para. [0017], [0029]).
The limitations “receive the sample water” and “sense the flow amounts of the sample water over time” are intended use and functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the flow meter 8 receives the aqueous media to be measured and detects the flow (Drawing, para. [0017], [0020], [0024], [0029]), so the flow meter is capable of the recitations “receive the sample water” and “sense the flow amounts of the sample water over time.”
Regarding claim 14, Modified Gronowski teaches the counter electrode (the cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]).
The limitation “pass the current in the sample water from the chloride concentration measuring device to the processor” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the counter electrode 5 is a part of the three-electrode measuring system that delivers the electric current to the electronic circuit (Drawing, para. [0023], [0026], [0028]), so the counter electrode is capable of the recitation “pass the current in the sample water from the measuring device to the processor.”
Regarding claim 15, Modified Gronowski teaches wherein the reference electrode and the reference solution comprise materials (the reference electrode 1 is a silver/silver chloride electrode, and the electrolyte may be a potassium chloride solution, Drawing, para. [0021]).
The limitation “allow the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the reference electrode 1 is a silver/silver chloride electrode and that the electrolyte is a potassium chloride solution (Drawing, para. [0021]; Applicant’s instant specification lists silver and silver-chloride as materials that allow the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current, see para. [0027] of the instant specification), so the silver/silver chloride electrode and the potassium chloride solution are capable of the recitation “allow a constant voltage to be applied across the measuring electrode and the reference electrode without passing any current.”
Regarding claim 16, Modified Gronowski teaches wherein a surface of the measuring electrode comprises material (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra).
The limitation “causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the measuring electrode is a chlorided silver (Huo, Fig. 2, para. [0033], see modification supra; Applicant’s instant specification lists silver chloride as a material that causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water, see para. [0022], [0026], [0029], [0040] of the instant specification), so the chlorided silver is capable of the recitation “causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water.”
Regarding claim 17, Modified Gronowski teaches wherein the material of the surface of the measuring electrode comprises silver chloride (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra).
Regarding claim 18, Modified Gronowski teaches a diaphragm extending between the reference solution in the first portion and the second portion (a diaphragm 4 separates the electrolyte in the upper section from the lower section, Drawing, para. [0022]).
The limitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the diaphragm 4 separates the electrolyte in the upper section from the aqueous media in the lower section (Drawing, para. [0022]), and that the potential of the measuring electrode can be regulated to a constant value with the reference electrode via the diaphragm 4 (Drawing, para. [0024]), so the diaphragm is capable of the recitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution.”
Regarding claim 19, Gronowski teaches a method of determining water concentration (measuring a concentration in aqueous media using a measuring electrode, para. [0001]), the concentration being of dissolved hydrogen (para. [0001]). Gronowski fails to teach a method of determining water chloride concentration. However, Huo teaches an electrochemical sensor for measuring a medium (abstract) like that of Gronowski. Huo teaches an amperometric sensor 100 comprising a chlorided silver measuring electrode 121 and a chlorided silver reference electrode 107 (Fig. 2, para. [(0030]-[0034]), the amperometric sensor 100 measuring a concentration of chloride in the medium 113 based on a current flow between the reference electrode 107 and the measuring electrode 121 (Fig. 2, para. [0030], [0032], [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the measuring electrode of Gronowski with the chlorided silver measuring electrode of Huo in order to yield the predictable result of measuring a concentration of a target analyte in a medium based on a current (Huo, Fig. 2, para. [0032], [0036]). MPEP § 2143(I)(B). Therefore, the method of Modified Gronowski determines water chloride concentration.
Modified Gronowski teaches receiving, at a flow rate determined from sensed flow amounts of sample water over time, the sample water at a portion of a chloride concentration measuring device (a lower section of a measuring cell receives the material to be measured in the aqueous media by flowing through a pipe 17 at a flow rate determined by a flow meter 8, Drawing, para. [0020], [0022]-[0024], [0029]);
applying a constant voltage across (the potential of the measuring electrode is regulated to a constant value with the reference electrode by means of a potentiostat, Drawing, para. [0024]):
a measuring electrode having a surface area, disposed in the portion and electrically connected to the sample water flowing in the portion and comprising a material which reacts with chloride ions and produces a current when the constant voltage is applied and the chloride ions are present in the sample water (the chlorided silver measuring electrode having a surface area is disposed in the lower section and is electrically connected to the aqueous media flowing in the lower section, Gronowski, Drawing, para. [0020], [0023]-[0024], Huo, Fig. 2, para. [0033], see modification supra; Applicant’s instant specification lists silver chloride as a material that reacts with chlorides in the sample water such that a measurable current is produced when a constant voltage is applied, see para. [0022], [0026], [0029], [0040] of the instant specification), and
a reference electrode disposed in another portion of the chloride concentration measuring device which is adjacent to the portion and holds a reference solution contacting the reference electrode (the reference electrode 1 is disposed in an upper section of the measuring cell which is adjacent to the lower section and holds an electrolyte contacting the reference electrode 1, Drawing, para. [0021)).
Modified Gronowski teaches controlling the constant voltage to be maintained across the reference electrode and the measuring electrode (the potential of the measuring electrode is regulated to a constant value with the reference electrode by means of the potentiostat during the measurements, Drawing, para. [0005], [0023]-[0024]). Modified Gronowski is silent with respect to the value of the constant voltage, and therefore fails to teach controlling the constant voltage to be maintained, in a target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode.
Blanke teaches an apparatus for measuring chloride in samples including electrodes for amperometry (abstract). Blanke teaches that a voltage of 100 mv is applied across amperometric electrodes, and a current is measured which is a measure of the sample chloride concentration (col. 3, lns. 28-30, 57-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the constant voltage of Modified Gronowski to be around 100 mV as taught by Blanke in order to yield the predictable result of determining chloride concentration based on the current generated when applying the constant voltage (Blanke, col. 3, lns. 28-30, 57-60). It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the constant voltage disclosed by Modified Gronowski serves the purpose of generating a current when applying the constant voltage to determine chloride concentration. Thus, it is obvious to have a constant voltage that is in a range of 130 mV to 250 mV because such voltage, although not explicitly disclosed by Modified Gronowski, would serve the same purpose and provide the same properties as the 100 mV constant voltage that is disclosed by Modified Gronowski.
Modified Gronowski teaches that a value of the current, produced in the sample water in response to the constant voltage and provided by the counter electrode, is linearly proportional to an amount of the chloride ions in the sample water (the electric current is produced across the measuring electrode and the counter electrode in response to the constant voltage, the electric current being proportional to the concentration of chloride in the material to be measured, wherein the relationship between the concentration and electric current is viewed as linear within wide limits, Gronowski, Drawing, para. [0005], [0010], [0023]-[0024], [0026]-[0027], Huo, Fig. 2, para. [0036], see modification supra); and
the value of the current represents no current in an absence of the chloride ions in the sample water (since the electric current is linearly proportional to the concentration of chloride in the material to be measured and the size of the electric current depends on the concentration of chloride in the material to be measured, Examiner interprets there to be no current produced in the absence of chloride ions, Gronowski, Drawing, para. [0023]-[0024], [0026]-[0027], Huo, Fig. 2, para. [0036], see modification supra); and
determining a chloride concentration of the sample water based on the value of the current in the sample water, a temperature of the sample water, and the determined flow rate (determining a chloride concentration of the aqueous media based on the current produced when the surface area of the chlorided silver measuring electrode is inserted in the aqueous media, temperature dependencies of the current measurement signal, and flow dependencies of the current measurement signal, Gronowski, Drawing, para. [0017], [0023]-[0024], [0026], [0028]-[0030], Huo, Fig. 2, para. [0036], see modification supra).
Regarding claim 20, Modified Gronowski teaches wherein the constant voltage is applied simultaneous with the receiving of the sample water at the portion of the chloride concentration measuring device (the aqueous media to be measured is flowed through the lower section of the measuring cell, and the potential of the measuring electrode is regulated to a constant value with the reference electrode so that the flowing aqueous media reacts with the measuring electrode, Drawing, para. [0010], [0023]-[0024]; the concentration is detected based on the flow rate while the aqueous media flows past the measuring electrode, para. [0010], [0028]-[0029], so the constant voltage is also applied while the aqueous media flows past the measuring electrode).
Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 10-12 of the amendment and pages 2-4 of the declaration, Applicant argues that the claimed target voltage range of 130 mV to 250 mV is critical to providing continuous and accurate real time measurements of the low level amounts of chloride. Applicant asserts that the simple linear relationship between concentration and electric current only exists when the potential is within the target voltage range of 130 mV and 250 mV. Applicant asserts that outside of this target voltage range, there are interferences with the current created or insufficient voltage potential to make the surface concentration zero, which make the results inaccurate and unusable.
Examiner respectfully disagrees. Applicant has not established criticality of the claimed target voltage range. The remarks and declaration do not show any results inside or outside of the claimed target voltage range. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The remarks and declaration generically asserting a linear curve within the target voltage range does not show that the claimed range achieves unexpected results. There is no data or evidence shown to support the assertion. The burden is on applicant to establish that results are unexpected and significant. See MPEP § 716.02. Applicant has not shown that the claimed range produces unexpected results.
In the arguments presented on pages 12-13 of the amendment, Applicant argues that the cited references do not teach the claimed target voltage range or maintaining any constant voltage range. Applicant asserts that Blanke merely discloses applying a predetermined voltage and does not continuously maintain a voltage in a constant target voltage range. Applicant asserts that a person of ordinary skill in the art would not be motivated to combine a single predetermined voltage disclosed in Blanke with Gronowski to maintain a target voltage range. Applicant asserts that the combination of Blanke and modified Gronowski is impermissible hindsight because express motivation to combine the references is lacking.
Examiner respectfully disagrees. As described above, Applicant has not established criticality of the claimed target voltage range. The instant disclosure and the declaration do not show any data or evidence regarding the claimed range. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The Applicant generically stating that the target voltage range of 130 mV to 250 mV is critical to providing real time measurements of the low level amounts of chloride does not show that the claimed range achieves unexpected results. The burden is on applicant to establish that results are unexpected and significant. See MPEP § 716.02. Applicant has not shown that the claimed range produces unexpected results. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the constant voltage disclosed by Modified Gronowski serves the purpose of generating a current when applying the constant voltage to determine chloride concentration. Thus, it is obvious to have a constant voltage that is in a range of 130 mV to 250 mV because such voltage, although not explicitly disclosed by Modified Gronowski, would serve the same purpose and provide the same properties as the 100 mV constant voltage that is disclosed by Modified Gronowski in view of Blanke (see rejection and modification of claims 9 and 19 supra). Since the general conditions of the claim are disclosed in the prior art of record, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Modified Gronowski teaches applying a constant voltage during the measurements to measure the concentration of the chloride ions (Gronowski, para. [0005], [0023]-[0024], Huo, para. [0032]-[0033], [0036], see modification supra), Blanke teaches applying a voltage of 100 mv to measure a chloride concentration (col. 3, lns. 28-30, 57-60), Modified Gronowski is modified in view of Blanke to teach applying a constant voltage of 100 mv during the measurements, and it is obvious to have a constant voltage that is in a range of 130 mV to 250 mV because it would serve the same purpose and provide the same properties as the 100 mV constant voltage. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gronowski in view of Blanke in order to yield the predictable result of determining chloride concentration based on the current generated when applying the constant voltage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            


/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795